34 So. 3d 851 (2010)
Jessica GATLIN, Individually and on behalf of Minor Child, Joey Collins, Jr, and Jerry Nathiel Nelson; Catrina Trayshon Sterling-Nelson; Individually and Obo Minor Children Taylor Fayer Nelson; Jerry Nathaniel Nelson; and Jacob Neil Nelson
v.
Guy A. KLEINHEITZ; Parish Wheels, Inc.; Varian Medical Systems, Inc.; ABD Insurance & Financial Services; Estate of Sharon M. Bolton; Evelyn J. Johnson; Allstate Indemnity Company.
No. 2010-CC-1011.
Supreme Court of Louisiana.
May 5, 2010.
*852 Denied.